DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 1/20/2021 have been accepted. Claims 1 and 3-12 are still pending. Claims 1 and 9 are amended. Claim 2 have been canceled. Applicant’s amendments to the claims have overcome each and every 112 and 102 rejection previously set forth in the Non-Final Office Action mailed 10/30/2020.
	Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Practically all modern systems have L2P mapping of some kind making the title still vague and generic when describing the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US PGPub 2017/0364446, hereafter referred to as Pham) in view of Ogawa et al (US .
Regarding claim 1, Pham teaches a memory system connectable to a host, comprising: a nonvolatile memory and 5a controller electrically connected to the nonvolatile memory (Paragraphs [0002]-[0003], state that the memory being used can be an SSD or HDD that can receive writes provided by a host. Fig. 6 and Paragraph [0007], shows a processor that can be coupled to the storage device), and configured to store a part of a logical-to-physical address translation table stored in the nonvolatile memory, as a first cache, in a random- access memory, store a compressed logical-to-physical address translation table obtained by compressing the logical-to-physical address translation table, as a second cache, in the random-access memory (Paragraph [0021] and [0023]-[0024], states that the address table (compressed) can be stored during operations in the DRAM as well as uncompressed entries that are cached in another section of the DRAM. Paragraph [0027] and Fig. 1 confirms this with a description of the functions of the address mapping table manager), wherein the controller is configured to: in a case where first address translation data including a first physical address of the nonvolatile memory corresponding to a first logical address designated by the host does not exist in the first cache and first compressed address translation data obtained by compressing the first address translation data exists in the compressed logical-to-physical translation table, execute an operation of storing uncompressed address translation data obtained by de-compressing the first compressed address translation data, in the (Paragraph [0045], describes what happens in the event of a cache miss to the uncompressed cached address entries where the method then retrieves the entry from the compressed address table an compresses the entry and adds it to the uncompressed table. One of ordinary skill would be able to recognize that since the address is being requested it would be translated and the physical address would be retrieved to complete the translation), store first information indicative of a part of the first address translation data in a first area of a first entry of the second cache, the first entry being 30an entry where the first compressed address translation data is stored, and when executing processing of checking a part of 35the first address translation data which does not exist-  - in the first cache, refer to the first information stored in the first entry of the second cache (Paragraph [0033]-[0036], describe the compressed table entries where a first entry will contain the starting physical address and the second will contain the number of incremental addresses in the storage device, both of which are used in combination to full translate an address (and can technically be considered one address entry for a particular address, especially if it is not the starting address being requested). The address can be broken up into various fields (areas). Any of these areas alone or in combination can technically be considered the first area as they are all indicative of a part of the first address where the data is stored and can be separate from the rest of the entry), wherein the first address translation data includes a 5plurality of physical addresses corresponding to an address area corresponding to a plurality of logical addresses (Paragraph [0033]-[0035], ], the compressed entries represent multiple physical addresses in the logical-to-physical mapping meaning that they also correspond to multiple logical addresses), and the first information includes bitmap data that includes a plurality of bits corresponding to the plurality of logical addresses included in the first logical address area (Paragraph [0055]-[0057] and Paragraphs [0071]-[0072], describe the bitmap index used for bundles to indicate if the bundles are unused, spanning, non-spanning, or cache. This indicates if the desired address in the area being looked at is either in the bundle or a second bundle that the overflow from the first bundle is being stored in meaning that the bitmap index does correspond to the addresses). Pham does not explicitly teach the first area being a free area in the first entry that does not contain the first compressed address translation data, and the first information includes information capable of identifying a logical address to which a physical 10address is not allocated, of the plurality of logical addresses corresponding to the address area, and each of the plurality of bits indicating whether or not a corresponding logical address is a logical address to which a physical address is not allocated.
Ogawa teaches the first information includes information capable of identifying a logical address to which a physical 10address is not allocated (Paragraph [0065], states that a logical address can indicate a state where no physical address is allocated). Since both Pham and Ogawa teach the use of logical and physical addresses it would have been obvious to one of ordinary skill bitmap data that includes a plurality of bits corresponding to the plurality of logical addresses included in the first logical address area, each of the plurality of bits indicating whether or not a corresponding logical address is a logical address to which a physical address is not allocated (as Pham teaches the use of data in bitmap form and Ogawa teaches the data that indicates whether or not a logical address is assigned a physical address). Pham and Ogawa do not teach a free area in the first entry that does not contain the first compressed address translation data.
Videcrantz teaches storing first information in a first area of a first entry, the first area being a free area in the first entry that does not contain the first compressed data (Col. 24, lines 3-35, describe the process of compressing data which involves the use of bit pattern (first information) used to indicate the end of the compressed data section as well as padding bits that can be used. This creates another area of the compressed entry that does not contain the compressed data and that is used to store the bit pattern and the padding bits). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pham and Ogawa to use the free areas containing the end bit pattern and padding bits as 
Regarding claim 3, Pham, Ogawa, and Videcrantz teach all the limitations of claim 1. Pham further teaches wherein each of entries of the second cache which are capable of storing the first compressed address 15translation data has a predetermined size, and the predetermined size is smaller than a size of each of entries of the first cache which are capable of storing the first address translation data (Paragraph [0052], states that the compressed mapping table is made of multiple fixed-size bundles that can include 1 KB of compressed metadata. Paragraph [0050] shows that an uncompressed bundle can contain 32 KB of metadata, which shows that the compressed entries are smaller. It should be noted that the purpose of compression is to store data in a smaller amount of space). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 4, Pham, Ogawa, and Videcrantz teach all the limitations of claim 1. Pham further teaches wherein 20the controller stores second information which is an identifier indicative of an end of the first information, in an area adjacent to an area where the first information is stored (Paragraph [0033]-[0035], describes the various fields of the compressed entries which includes the collision bit followed by the starting physical address which is then followed by two offset designation bits. This is then followed by the second entry sequence which represents the number of physical entries that are represented by the compressed entry. Since these fields (areas) come one after another the second information would come right after the first, thereby indicating its end). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 5, Pham, Ogawa, and Videcrantz teach all the limitations of claim 4. Pham further teaches wherein 25the controller further stores third information which is a predetermined bit pattern, in the first area (Paragraph [0033]-[0035], if a first area is broadly considered to more than one field of the entry than (which as stated in the rejection to claim 1 is possible) then the combination of the collision bit and block identifier can be considered a first and third information which are predefined bit patterns). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 6, Pham, Ogawa, and Videcrantz teach all the limitations of claim 4. Pham further teaches wherein the controller stores the third information in an 30area adjacent to the area where the second information is stored (Paragraph [0033]-[0035], as stated in the rejection to claim 4, if the second information is adjacent to the first area and the third information is in the first area then it is then adjacent to the second information). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 7, Pham, Ogawa, and Videcrantz teach all the limitations of claim 4. Videcrantz further teaches wherein in a case where the first information is unable to be stored in the first area, the controller does not 35store the first information in the first area but- 48 - stores the second information in the first area (Col. 24, lines 3-35, describe the process of compressing data which involves the use of bit pattern used to indicate the end of the compressed data section (second information) as well as padding bits (first information) that can be used. If the first area is considered to be the area not containing the compressed data (that being the area containing the bit pattern and padding) then if the area is not large enough to need the padding bits (which can be 0-7 bits in length) then all that is stored is the ending bit pattern). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 8, Pham, Ogawa, and Videcrantz teach all the limitations of claim 1. Pham further teaches wherein when the controller executes the processing of checking a part of the first address translation data, 5the controller refers to the first information without de-compressing the first compressed address translation data (Paragraph [0045], while not explicitly stated one of ordinary skill in the art would be able to recognize that since the requested entries are being retrieved and decompressed upon a miss to that entry it means that it must be identified first before the decompression takes place. Paragraph [0033]-[0035], as the fields of the entry are what are used to identify the particular entry then it means that the information in the fields (areas) are used for the identification). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 9, Pham, Ogawa, and Videcrantz teach all the limitations of claim 1. Pham further teaches the controller comprises a compression circuit which compresses the first address translation data to 15generate the first compressed address translation data, and the compression circuit is configured to (Fig. 1, shows the address mapping table manager which has the compression and decompression engine which are used to compress and decompress entries. Paragraph [0033]-[0035], describe how the compression engine creates the compressed entries which includes creating the fields/areas and the data that goes in them). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 10, Pham, Ogawa, and Videcrantz teach all the limitations of claim 9. Pham further teaches wherein the controller is configured to notify the 25compression circuit of a bit pattern to be detected, as the specific bit pattern (Paragraph [0041] and [0045], the decompression engine is used to decompress identified entries that need to be decompressed meaning the controller would notify the decompression engine to decompress the identified address entry). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 11, Pham, Ogawa, and Videcrantz teach all the limitations of claim 1. Pham further teaches wherein the controller is configured to store, when updating a first physical address of a plurality of 30physical addresses corresponding to the first compressed address translation data included in the first entry, an offset value indicative of a location where the first physical address of the plurality of physical addresses of the first entry is stored (Paragraphs [0048]-[0049], show that both compressed and uncompressed entries can be updated. Paragraphs [0033]-[0035], describe the structure of the compressed entries which include an offset as well as a count of the number of addresses that are represented by the compressed entry which can be used to determine where in the entry the requested address is stored), and an 35updated physical address of the first physical address,- 49 - in the first area of the first entry (Paragraph [0033], indicates that the metadata that is to be updated is the address translation which includes the physical address. Paragraphs [0048]-[0049], states that the updates can occur meaning that the updated physical address would be put in the first area as that is where the components of the physical address go). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 12, Pham, Ogawa, and Videcrantz teach all the limitations of claim 11. Pham further teaches wherein the controller is configured to update, when de-compressing the first compressed address translation 5data included in the first entry, the uncompressed address translation data obtained by de-compressing the first compressed address translation data stored in the first entry, by using the offset value and the updated physical address (Paragraphs [0048]-[0049], states that when a compressed entry needs to be updated it will first be decompressed. Since the offset helps indicate where the particular entry is located and the updated physical address is the update that is to be applied one of ordinary skill would recognize that they are both need to perform the update). The combination of and reason for combining are the same as those given in claim 1.

Response to Arguments
Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive. The applicant argues that the references, specifically Pham and Ogawa do not teach the amended limitations to the independent claims, particularly the ones regarding the bitmap data. The examiner respectfully disagrees. While Ogawa teaches the presence of information that indicates whether or not a logical address has a physical address allocated to it, it does not teach this in a bitmap form. However Pham does teach the use of a data in a bitmap form. The information Pham presents in the bitmap form is not the same as in the limitation, but it does show that data can be represented in this manner. In combination the two do teach the bitmap data limitation. 
It is also argued that the first area being a free area is also not taught by either of the two references. The examiner agrees with this as neither Pham nor Ogawa teaches a free area separate from the compressed entry area. Videcrantz, however, does teach a free area in the compressed entry. While the data is not translation data, Videcrantz does still demonstrate that a compressed form of the data can have an area for the compressed data itself as well as another area, the free area, where additional information that is not the compressed data can be stored. In combination with the other references, one can obtain the limitation of the first area storing the first information and being a free area that does not contain the compressed address translation data. Therefore the references do teach the amended limitations to the claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132